PER CURIAM:
Plaintiff pro se John D’Agnillo and defendant City of Yonkers, New York (“City”), appeal from a judgment of the United States District Court for the Southern District of New York, Charles S. Haight, Jr., Judge, dismissing D’Agnillo’s complaint for declaratory and injunctive relief to compel preparation by defendant United States Department of Housing and Urban Development of certain environmental impact statements, and to delay construction by the City of housing previously ordered as a remedy for housing discrimination in Yonkers, see, e.g., United States v. Yonkers Board of Education, 624 F.Supp. 1276 (1985) and 635 F.Supp. 1577 (1986), both aff'd, 837 F.2d 1181 (2d Cir.1987), cert. denied, 486 U.S. 1055, 108 S.Ct. 2821, 100 L.Ed.2d 922 (1988).
We affirm the judgment of the district court denying declaratory and injunctive relief substantially for the reasons stated in Judge Haight’s Memorandum Opinion and Order published at 738 F.Supp. 1454 (1990). The mandate shall issue forthwith.